Citation Nr: 1804549	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-19 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1989 to September 2010.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record.



FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus incepted during active duty service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002). 

The Veteran asserts that tinnitus is a result of noise exposure during service, specifically, that he worked as a radio operator and was constantly exposed to various loud noises through his headset.  His DD-214 shows his occupational specialty was RF Transmission Systems Craftsman.  Therefore, these statements are probative.  The Veteran asserts that he has experienced sporadic symptoms of tinnitus since service.  As tinnitus is generally diagnosed based on a patient's subjective claims, he is competent to attest to having these symptoms since that time.

STRs do not document any complaints or treatment for tinnitus.  The Veteran's September 2010 pre-discharge examination does not document a complaint of tinnitus, and his ears were clinically evaluated as normal.  In fact, the Veteran affirmatively denied symptoms of tinnitus on examination.  However, at his January 2017 hearing, the Veteran asserted that his denial was based on the misunderstanding that the examiner was asking about his experience at that particular moment.  The Veteran acknowledged that he was not experiencing symptoms of tinnitus at that time because his symptoms are sporadic rather than continuous.  Therefore, the Board finds that the Veteran's statement on examination does not negate the fact that he has tinnitus; it simply illustrates that he was not experiencing symptoms at the time of his examination.

Accordingly, as the evidence is in relative equipoise, with a negative medical opinion but with competent and credible lay statements showing persistent symptoms since service, this claim is granted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


